                           Case 1:18-cr-00537-SHS Document 112
                                                           113 Filed 08/20/20
                                                                     08/21/20 Page 1 of 1
                                                  LEVITT & KAIZER
                                                       ATTORNEYS AT LAW
RICHARD WARE LEVITT*                                    40 F U L T O N S T R E E T                        TELEPHONE
rlevitt@landklaw.com                                                                                    (212) 480-4000
                                                          23 r d F L O O R
NICHOLAS G. KAIZER*                                 NEW YORK, NEW YORK 10038-5077
                                                                                                           FACSIMILE
nkaizer@landklaw.com
                                                                                                        (212) 480-4444
ZACHARY SEGAL
                                                                                Application granted. The sentencing is adjourned to
                                                    MEMO ENDORSED
EMILY GOLUB
  of counsel
                                                                                December 17, 2020, at 2:30 p.m. Defense submissions
emilygolublaw@gmail.com                                                         are due by December 3, the government's
*   ADMITTED IN N.Y., FLA., AND D.C.                                            submissions are due by December 10, 2020.

                                                                                Dated: New York, New York
                                                          May 29, 2020                 August 20, 2020
                Hon. Sidney H. Stein
                United States District Judge
                Southern District of New York
                United States Courthouse
                500 Pearl Street
                New York, NY 10007
                                                     Re        USA v. John Tortora,
                                                               18 Cr. 537 (SHS)
                Dear Judge Stein:

                         We, along with Barry Levin, represent John Tortora. We write to request an
                adjournment of Mr. Tortora’s October 6, 2020 sentencing due to his need to address issues
                related to his stroke and a torn hip labrum for which his doctor recommends surgery, but which
                Mr. Tortora is reluctant to get during the pandemic. Mr. Tortora is also accompanying his
                daughter to counseling and medical appointments twice per week to deal with her anorexia and
                drug addiction.1 It is reported that she is doing well, with no issues, since Mr. Tortora returned
                home in March. Mr. Tortora is also CDC-described “at-risk” person subject to several
                comorbidities, including diabetes and hypertension. He does not waive an in-person
                sentencing. In light of the COVID-19 pandemic, we respectfully request an in-person
                sentencing date in mid-December or thereafter that is convenient for the Court and safe for all
                participants. The government does not object to this request. We also request a due date for the
                defense sentencing submissions two weeks before sentencing, consistent with your Honor’s
                prior sentencing schedule in this case.

                                                                         Respectfully,




                                                                         Nicholas Kaizer
                cc:            AUSA Justin V. Rodriguez
                               AUSA Chris Clore
                               USPO Jessica Velez


                1
                 Under the terms of Mr. Tortora’s presentence release, he is permitted out of his Yonkers’
                home to visit with his and his daughters’ physicians and other treatment professionals
                Counsel has coordinated such visits with Pretrial Services, without incident.
